DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and are being examined on the merits.

Preliminary Amendment
The Preliminary Amendment filed October 4, 2019 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Specifically, there is a hyperlink at least at p. 6, l. 17.

Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The incorporation-by-reference paragraph is missing.


Claim Objections
Claims 1, 6 and 9-10 are objected to because of the following informalities:  

In claim 1, the word “Salmonella” should be italicized; the limitation “detecting tcpS 
gene” in l. 2 should be “detecting the tcpS gene”; and, each of the two limitations that recite “having a nucleotide sequence” should be “having the nucleotide sequence”. In addition, the sequence identifier format should have a colon after “NO” instead of a period. That is, the format should be “SEQ ID NO:”.
	In claim 6, the preamble should be amended to read “A method of using the detection kit according to claim 1, comprising …”; the limitation “of PCR reaction system” in step 2, l. 2, should be “of a PCR reaction system”.
	In claim 10, the various Salmonella serotypes should be italicized.

	Regarding claims 9 and 10, an “application” claim is not a standard claim format in US practice. The Examiner suggests amending claims 9 and 10, as follows:

	Claim 10: The method of claim 9, wherein the tcpS gene detection product is used for detecting ….

Appropriate correction is required.

Claim Interpretation
Claim 1 recites the limitations “a forward primer having a nucleotide sequence” and “a reverse primer having a nucleotide sequence”. According to the MPEP, transitional phrases such as “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended. MPEP 2111.03 IV. The specification only describes the sequences of SEQ ID NOs. 1 and 2 as the primer pair to detect the tcpS gene (e.g., Table 1). The specification does not describe any larger or smaller primer sequences comprising or comprising-in-part the sequences of SEQ ID NOs. 1 and 2, nor does the specification indicate that the target tcpS sequence can have different primer binding sites. Therefore, for purposes of prior art searching, each instance of “having” is determined to be closed language, and will be construed as “consisting of”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:




Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Eligibility is considered in light of MPEP 2106 III, which incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 17, 2019 (84 Fed. Reg. 50) and clarified in the October 2019 Update.
	As can be seen in the MPEP 2106 III Figure, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in the MPEP 2106.04 II Figure, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.
In this case, as to Step 1, claims 1-5 are each directed to one of the four statutory categories since they are drawn to a composition of matter.
	The analysis cannot be streamlined, so the claim is considered with respect to Step 2A.
	The claims require the kit to include a set of primers that specifically binds to the tcpS gene. It is not clear that these primers exist in nature, but these oligonucleotides are, nevertheless, judicial exceptions because they are derived from naturally occurring nucleic 
	In addition, as discussed in MPEP 2016.04(b)(II), “[P]roduct of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.” See Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244. In this case, the claimed oligonucleotides have no functional differences relative to their naturally occurring counterparts since both the claimed and naturally occurring molecules hybridize to complementary nucleic acids.
In view of the foregoing, claims 1-5 clearly recite a judicial exception. The judicial exception is not integrated into a practical application because providing the oligonucleotides in a kit is nothing more than token extra-solution activity and an attempt to link the judicial exception to a particular technological environment. Claims 1-5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the kit of claim 1 need not have any components other than the recited oligonucleotides, and the kit of claims 2-5 merely includes additional reagents all of which encompass naturally occurring products, which are routine and conventional elements. Thus, claims 1-5 are clearly directed to a judicial exception without significantly more.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-5 recite the limitations “DNA sample containing tcpS gene expression” and “DNA sample without tcpS gene expression”, respectively. The meaning of these limitations is not clear. Specifically, it is not clear if “gene expression” is intended to refer to an RNA molecule (i.e., when a gene is expressed, and RNA molecule is generated). Such an interpretation, however, would seem to conflict with the claim 1 limitation, which recites primers for detecting the tcpS gene itself, as opposed to the transcript. In view of this requirement in claim 1, it 

Claim 10 recites the limitation “wherein the detection product is used for detecting and screening … Salmonella …”. The meaning of this limitation is unclear. Specifically, it is unclear what steps are encompassed by “screening”. The specification does not define the term, and it does not have a fixed meaning in the art. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (Identification and Characterization of a Novel Bacterial Virulence Factor That Shares Homology with Mammalian Toll/Interleukin-1 Receptor Family Proteins, Infection and Immunity, 74(1): 594-601, 2006) in view of GenBank Accession No. KM408432.1 (2019), and Godfrey (US Patent App. Pub. No. 2006/0068433), as evidenced by GenBank Accession No. KM408432.1, revision history (2015).

GenBank Accession No. KM408432.1 was submitted in 2019. However, the sequence was first submitted to GenBank in September 2015. As shown by the attached revision history, the sequences in the 2015 and 2019 versions are identical.

Regarding independent claim 1, Newman teaches …
PCR reagents for rapidly identifying Salmonella of specific serotypes, the reagents comprising primers for detecting tlpA gene (abstract: “identified in Salmonella enterica serovar Enteritidis genome”; p. 595, right col., para. 2: tlpAFL/F and tlpAFL/R).

Newman does not teach the “tcpS gene” nomenclature for the target nucleic acid. However, the Newman tlpAPF primers hybridize to GenBank Accession No. KM408432.1, which is directed to the tcpS gene. In addition, the amino acid sequence of the coding region in Salmonella amino acid sequence identified in Newman Fig. 1. Therefore, the instant tcpS gene reads on the Newman tlpA gene.

Newman does not teach that the primers for detecting the tcpS gene comprise a forward primer having a nucleotide sequence as set forth in SEQ ID NO. 1 and a reverse primer having a nucleotide sequence as set forth in SEQ ID NO. 2. However, primer design is well-known in the art (e.g., Godfrey, para. 62). Given that Newman has identified the target gene of interest, the ordinary artisan would be able to optimize the target gene primer binding sites to arrive at the presently claimed primers of SEQ ID NOs. 1 and 2, and would have been motivated to do so to increase the efficiency and specificity of a PCR assay using such primers.

Godfrey teaches kits comprising PCR detection reagents and primers (para. 112: “kits for detection of specific nucleic acids … nucleic acid primers”).

	Regarding dependent claims 2-4, Godfrey additionally teaches wherein the kit further contains water (para. 112), dNTP (para. 112), PCR buffer (para. 112), rTaq enzyme (para. 112), and a sample genomic DNA extraction reagent (para. 114), as recited in claim 2, and a positive control (paras. 109, 112, 121) and a negative control (paras. 112, 136), as recited in claim 3, and wherein the positive control is a DNA sample containing the target gene (para. 109), as recited in claim 4. 

prima facie obvious to incorporate the primers of Newman, as optimized by the GenBank Accession No. KM408432.1 sequence, into the kit of Godfrey, and to further incorporate the additional Godfrey reagents into the kit. Newman teaches the need for identifying virulence genes in bacterial genomes. Godfrey teaches that assembling reagents into kits is an efficient method for commercially distributing reagents. The ordinary artisan would have been motivated to combine the Newman primers into the Godfrey reagent kits to increase the efficiency of assays for screening for bacterial virulence genes, and would have had an expectation of success as assembling PCR reagents into kits is well-known in the art. In addition, the specification does not provide any evidence of unexpected results with respect to using the recited primers.

	In view of the foregoing, claims 1-4 are prima facie obvious over Newman in view of GenBank Accession No. KM408432.1, and Godfrey.


Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (Identification and Characterization of a Novel Bacterial Virulence Factor That Shares Homology with Mammalian Toll/Interleukin-1 Receptor Family Proteins, Infection and Immunity, 74(1): 594-601, 2006) in view of GenBank Accession No. KM408432.1 (sequence submitted 2014), and Godfrey (US Patent App. Pub. No. 2006/0068433) as applied to claim 1 above, and further in view of Shanks (US Patent App. Pub. No. 2009/0203032).



Regarding claim 6, the combination of Newman, GenBank Accession No. KM408432.1 and Godfrey teaches or suggests …
The detection kit according to claim 1, and teaches that the target gene is tcpS (see claim 1 above).

In addition, Shanks teaches …
A using method of the detection kit, comprising the following steps: (1) extracting sample genomic DNA (para. 64: “[t]otal DNA was extracted from the fecal samples”);
(2) adding samples: adding the sample genomic DNA, a positive control or a negative control into PCR tubes of PCR reaction system respectively to obtain a corresponding sample reaction tube, positive reaction tube or negative reaction tube, wherein the PCR reaction system contains the primers for detecting the target gene (para. 108: “primer amplification step as then performed to … amplify … targeted DNA … [r]eactions contained … primer”; para. 109: “PCR reactions in this study were performed in low-retention reaction tubes”; Fig. 7 and para. 58: “[l]anes 13 and 14 are the PCR reaction controls for negative and positive”);

and (4) analyzing results after the PCR reaction is completed (para. 116: data analysis).

	Regarding dependent claims 7, 9 and 10, Newman additionally teaches wherein the method is not used for disease diagnosis purpose (p. 595, right col., para. 2: primers were used for plasmid construction), as recited in claim 7, an application of the detection kit in the preparation of a tcpS gene detection product (p. 598, left col., para. 2: “the tlpA gene of … Enteritidis … was disrupted … Loss of the allele was confirmed by PCR with locus-specific primers”), as recited in claim 9, and wherein the detection product is used for detecting and screening Salmonella Enteritidis (e.g., abstract), as recited in claim 10.

	Regarding dependent claim 8, none of Newman, Godfrey or Shanks teaches the recited combination of thermal cycling parameters. However, each of Godfrey and Shanks provide general guidance on designing appropriate thermal cycling parameters (Godfrey, paras. 6 and 11; Shanks, para. 71), as well as examples of specific embodiments of thermal cycling parameters (Godfrey, para. 159; Shanks, paras. 108-109). In addition, the design and optimization of PCR cycling parameters is well-known in the art, and consequently the ordinary artisan would be able to arrive the instantly claimed cycling parameters through routine experimentation. 

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the primer kit of Newman plus Godfrey, discussed above, in the method of Shanks and to further incorporate the recited negative control and cycling parameters. Newman teaches the need for identifying virulence genes in bacterial genomes. Shanks teaches the need to efficiently and specifically identify bacterial contamination in various environmental samples. Therefore, the ordinary artisan would have been motivated to use the Newman primer kit in the Shanks method in order to efficiently identify the presence of various Salmonella serotypes in environmental samples, and further incorporate the recited negative control and cycling parameters are they are obvious matters of design choice that can be optimized through routine experimentation. The ordinary artisan would have had an expectation of success as modifying PCR detection methods to detect different targets is well-known in the art. In addition, the specification does not provide any evidence of unexpected results with respect to using the recited primers or cycling conditions.

	In view of the foregoing, claims 5-10 are prima facie obvious over Newman in view of GenBank Accession No. KM408432.1, and Godfrey, and further in view of Shanks.

Conclusion
Claims 1-10 are being examined, and are rejected. Claims 1, 6 and 9-10 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637             

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637